Citation Nr: 0836249	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right cluster headaches 
(claimed as migraines).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
November 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2008.  A transcript of this hearing has been associated with 
the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he now has a diagnosis of a chronic 
disability manifested by headaches that was incurred during 
active duty service from being exposed to CS (tear) gas as a 
Nuclear Biological Chemical Warfare Specialist.  (See hearing 
transcript dated August 2008 p. 7).  The veteran testified at 
the personal hearing that his headaches began sometime during 
the summer of 2003 and 2004.  (Id. p. 9).  In support of his 
contention, the veteran submitted an internet article on 
Warfare-Chemical, Biological, Radiological, Nuclear and 
Explosive (CBRNE)-Irritants:  CS, CN, CNC, CA, CR, CNB, PS.

The service treatment records do not show complaints of, 
treatment for, or a diagnosis of, headaches.  In fact, a June 
2004 in-service Medical Board report was negative for any 
history, complaints, or findings of headache.  The veteran 
reported that he had "no" frequent or severe headaches in a 
report of medical history dated in July 2004.  He also 
reported no headaches on a medical record history dated in 
August 2004.  

In October 2005, the veteran submitted a claim for service 
connection for various disorders that included "migraines."  
He wrote that all claimed disabilities began during active 
duty, but did not list an in-service date of onset of the 
reported headaches.   

The veteran underwent a VA neurological disorders examination 
in November 2005.  He told the VA examiner that he had seven 
to eight monthly episodes of intense throbbing headaches 
behind the right eye, which was usually accompanied by 
bleeding through the right nostril.  He stated that the 
episodes lasted about ten minutes and occasionally happened 
on the left side.  He reported that the headaches started to 
develop after he was first exposed to gas.  The veteran had a 
normal neurological examination.  Although the examiner 
diagnosed the possibility of modified right cluster 
headaches, the examiner did not opine as to the etiology of 
the headaches because the claims file was not available.  

In May 2006 during VA treatment, the veteran reported a 
history of a couple of years of intermittent headaches.  A 
February 2006 VA treatment entry also reflects the 
intemperate use of alcohol.  Other reported histories during 
VA treatment in 2005 and 2006 report specific complaints and 
symptoms of other disorders that do not include headaches, 
and include findings of cervical spasm, cervicalgia, and note 
an associated history of neck stiffness and pain, reported by 
the veteran to have begun during service.  VA treatment 
records dated in 2007 show current complaints of migraine 
headache.  

The Board finds that a remand must be undertaken to obtain an 
etiology opinion that is based upon a thorough and accurate 
factual history.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  In disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  The Court in McLendon observed that 
the third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Accordingly, the issue of service connection for right 
cluster headaches (claimed as migraines) is REMANDED for the 
following action:

1.  The RO/AMC should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the November 
2005 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's currently diagnosed 
headaches are related to or had their 
onset in service.  If, and only if, that 
VA physician deems it necessary, should 
the veteran be afforded another VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, including a complete copy of 
this REMAND.  The examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a probability of 50/50 or higher) 
that any headaches or neurological 
disability found to be present had its 
onset in, or is related to, active duty 
service from November 2001 to December 
2004.  The VA examiner is specifically 
requested to comment on the service 
treatment records, including the 
veteran's in-service histories (June, 
July, August 2004); the internet article 
pertaining to irritants; and the post-
service findings of cervical spasm and 
cervicalgia.  The rationale for all 
opinions expressed should be provided in 
a legible report. 

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination or reexamination without good 
cause shown may have adverse effects on 
his claim.
 
2.  Upon completion of the above, 
readjudicate the issue of service 
connection for headaches.  If the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative, and allow the appropriate 
period for response.  Thereafter, return 
the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

